GEORGE, C. J.
I concur in the thoughtful analysis set forth in the court’s opinion. I write separately to express my view that the prosecutorial misconduct (together with the related erroneous rulings by the trial court) committed in this case in itself requires reversal of the judgment. (See maj. opn., ante, at pp. 819-839.)
As the court aptly has pointed out: “[W]e may not escape the fact defendant was forced to suffer the constant and outrageous misconduct by Prosecutor Morton. . . . Morton’s actions, at times childish and unprofessional and at other times outrageous and unethical, betrayed her trust as a public prosecutor. Her methods were deceptive and reprehensible. fl[] Although we might conclude any single instance of misconduct was harmless standing alone, we cannot ignore the overall prejudice to defendant’s fair trial rights caused by Morton’s pervasive campaign to mislead the jury on key legal points, as well as her unceasing denigration of defense counsel before the jury.” (See maj. opn., ante, at p. 845.)
I have signed the court’s opinion because I agree with its conclusion that the cumulative prejudice flowing from the prosecutor’s misconduct and other errors rendered defendant’s trial fundamentally unfair. (See maj. opn., ante, at pp. 844-848.) Cumulative prejudice, however, is but one basis for *854reversal in the present case. The points summarized in the preceding paragraph (taken together with the trial court’s erroneous rulings related to such misconduct) in my view were sufficient to render defendant’s trial fundamentally unfair.